DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al.; US 2020/0259020. 
1CL (Fig. A) disposed on the second gate insulating layer 112 and comprising a gate electrode 116; an interlayer insulating layer (an upper right portion of 117, marked as ILIL in Fig. A) disposed on the first conductive layer 1CL and not overlapping with the first semiconductor layer 102; a second conductive layer 2CL disposed on the interlayer insulating layer 117 and the second semiconductor layer 109 and comprising: a gate electrode 1211; a source electrode 2SE; and a drain electrode 2DE; a passivation layer 118 disposed on the second conductive layer 2CL; and a third conductive layer 3CL disposed on the passivation layer 118 and comprising a source electrode 1SE; a drain electrode 2DE; and a conductive pattern CP, wherein the second active layer 109 does not overlap the first active layer 102 (Figs. 4, 18, and A; [0962 -0077]). 
Watanabe does not specify that the first semiconductor layer 102 includes an oxide semiconductor, while the second semiconductor layer includes an oxide semiconductor ([0052]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first semiconductor layer 102 with an oxide semiconductor since it was known in the art that it simplifies the manufacturing process when both semiconductor layers 102 and 109 are same oxide semiconductors. (MPEP2144.I.).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Watanabe’s Fig. 4 annotated to show the details cited

In re Claim 2, Watanabe discloses all limitations of claim 2, including that oxide semiconductor of the second semiconductor layer 109 comprises at least one of indium (In), gallium (Ga), zinc (Zn), tin (Sn) and hafnium (Hf) ([0052]), except for that the oxide semiconductor of the first semiconductor layer 102 comprises at least one of indium (In), gallium (Ga), zinc (Zn), tin (Sn) and hafnium (Hf) ([0012], [0052], [0068]).  
The only difference between the Applicant’s claim 2 and Watanabe’s reference is in the specified composition of the first semiconductor layer 102. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the oxide semiconductor and the second semiconductor layer comprising at least one of indium (In), gallium (Ga), zinc (Zn), tin (Sn) and hafnium (Hf) as the first semiconductor layer, since it has been held to be within the general skill In re Leshin, 125 USPQ 416 (See MPEP2144.07).

In re Claim 3, Watanabe discloses the display device of claim 1, wherein the first gate insulating layer 104 is disposed between the second active layer 109 and the buffer layer 101, and the second active layer 109 is disposed on the first gate insulating layer 104 (Fig. 4).
In re Claim 4, Watanabe discloses the display device of claim 3, wherein the second conductive layer 2CL (Fig. A) comprises a first gate electrode 1191 disposed on the first oxide layer 108 and overlapping the first active layer 102 in a thickness direction, and the first conductive layer 1CL comprises a second gate electrode 116 disposed on the second gate insulating layer 112 and overlapping the second active layer 109 in the thickness direction (Fig. A).
In re Claim 5, Watanabe discloses the display device of claim 4, wherein the second conductive layer 2CL (Fig. A) comprises a first source electrode 1SE and a first drain electrode 1DE, the first source electrode 1SE is in contact with a side of the first active layer 102 through a first contact hole 1CH penetrating the interlayer insulating layer 117, and the first drain electrode 1DE is in contact with another side of the first active layer 102 through a second contact hole 2CH penetrating the interlayer insulating layer 117 (Fig. A).
In re Claim 8, Watanabe discloses the display device of claim 4, wherein the first conductive layer 1CL (Fig. A) comprises a second source electrode 2SE and a second drain electrode 2DE, the second source electrode 2SE is in contact with a side of the second active layer 109 through a fourth contact hole 4CH penetrating the interlayer insulating layer 117, and 2DE is in contact with another side of the second active layer 109 through a fifth contact hole 4CH penetrating the interlayer insulating layer 117.

In re Claim 11, Watanabe discloses all limitations of claim 11, including that  the oxide semiconductor of the second semiconductor layer 109 comprises at least one of indium-tin oxide (ITO), indium-gallium-tin oxide (ITGO), indium-gallium-zinc oxide (IGZO), and indium-gallium-zinc-tin oxide (IGZTO) ([0052]), except for that  the oxide semiconductor of the first semiconductor layer 102 comprises at least one of indium-tin oxide (ITO), indium-gallium-tin oxide (ITGO), indium-gallium-zinc oxide (IGZO), and indium-gallium-zinc-tin oxide (IGZTO).
The only difference between the Applicant’s claim 2 and Watanabe’s reference is in the specified composition of the first semiconductor layer 102. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the oxide semiconductor and the second semiconductor layer comprising at least one of indium-tin oxide (ITO), indium-gallium-tin oxide (ITGO), indium-gallium-zinc oxide (IGZO), and indium-gallium-zinc-tin oxide (IGZTO), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07), since it was known in the art that it simplifies the manufacturing process when both semiconductor layers 102 and 109 are same oxide semiconductors. (MPEP2144.I.).


6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 5 above, and further in view of Hwang, US 2006/0246360.
In re Claim 6, Watanabe discloses all limitations of claim 6 except for that a light-blocking layer disposed between the substrate 100 and the buffer layer 101 (Fig. 4), wherein the light-blocking layer comprises: a first light-blocking layer disposed below the first active layer 102; and a second light-blocking layer disposed below the second active layer 109.
Hwang teaches a display device of claim 5, further comprising: a light-blocking layer ((310a, 310b) in Fig. 3G; (510a, 519b) in Fig. 5H) disposed between the substrate (300 in Fig. 3G; 500 in Fig. 6H) and the buffer layer (320 in Fig. 3G; 520 in Fig. 5H), wherein the light-blocking layer comprises: a first light-blocking layer (310a in Fig. 3G; 510a in Fig. 5H) disposed below the first active layer (331in  Fig. 3G; 531 in Fig. 5H); and a second light-blocking layer (310b in Fig. 3G; 519b in Fig. 5H) disposed below the second active layer (332 in Fig. 3G; (532 in Fig. 5H) (Figs. 3 and 5; [0057 – 0099]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Watanabe and Hwang, and to use the specified light-blocking layer for preventing light-induced off-current from occurring as taught by Hwang ([0018]).
Claim  7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Hwang as applied to claim 6above, and further in view of Kim et al., US 2018/0145123 (corresponding to US 10,249,696).
In re Claim 7, Watanabe taken with Hwang discloses all limitations of claim 7 except for that the first source electrode is in contact with the first light-blocking layer through a third contact hole penetrating the passivation layer and the buffer layer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Watanabe, Hwang and Kim, and to use the specified contact with the first light-blocking layer to block light incident through one surface of the substrate as taught by Kim ([0010]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, and further in view of Yen, US 2006/0205126 (corresponding to US 7,309,625). 
In re Claim 10, Watanabe discloses all limitations of claim 10 except for a protective layer disposed on the third conductive layer 3CL (Fig. A).
Yen teaches a display device, comprising: a display device of claim 1, further comprising: a protective layer disposed on the third conductive layer.40 disposed on the third conductive layer (35, 16p, 16n) (Fig. 1i; [0009-0011]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Watanabe and Yen, and to use the specified protective layer to form contact holes 40a exposing source/drain contact regions 35. as taught by Yen ([0010]).

In re Claim 21, Watanabe discloses a method of manufacturing a display device, comprising: forming a first semiconductor layer 102 (Fig. 4) including: forming a first active layer 102 on a substrate 100, forming a first gate insulating layer 104 on the first semiconductor 1CL  (Fig. A) on the second gate insulating layer 112; forming an insulating layer 117 on the first conductive layer 1CL; and forming a second conductive layer 2CL on the insulating layer 117 (Figs. 4, 18, and A; [0962 -0077]).
Watanabe does not specify that the first semiconductor layer 102 includes an oxide semiconductor while the second semiconductor layer 109 includes an oxide semiconductor ([0052]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first semiconductor layer 102 with an oxide semiconductor since it was known in the art that it simplifies the manufacturing process when both semiconductor layers 102 and 109 are same oxide semiconductors. (MPEP2144.I.).

Claims 12 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US 2015/0137099 (corresponding to US 9,356,099), in view of Yamazaki et al., US 2015/0263141 (corresponding to US 10,361,290), and in in view of Lim et al., US 2018/0076238 (corresponding to US 10,367,02).
In re Claim 12, Choi discloses a display device 10 comprising: pixels P connected to scan lines GL and data lines DL ([0041]), the data lines DL intersecting the scan lines GL, wherein each of the pixels P (Fig. 2) comprises: a light-emitting element OLED; a driving transistor DT to control a driving current applied to the light-emitting element OLED according to a data 
Choi does not disclose a first oxide layer disposed on the first active layer 303a and including an oxide semiconductor, as well as that a first gate insulating layer 311 disposed on the first active layer 303a and a second gate insulating layer 311 disposed on the second active layer 303c are disposed on different layers.
Yamazaki teaches a transistor comprising a first oxide layer 60 disposed on the first active layer 55 ([0110 - 0114]) including an oxide semiconductor (Figs. 1; [0074 -0114]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Choi and Yamazaki, and to use the specified first oxide layer disposed on the first active layer to suppress release of oxygen and reduce damage to the insulating film as taught by Yamazaki ([0081]).
However, Choi taken with Yamazaki does not disclose that a first gate insulating layer disposed on the first active layer and a second gate insulating layer disposed on the second active layer are disposed on different layers.
Lim teaches a display device wherein a first gate insulating layer IL1 disposed on the first active layer AL1 and a second gate insulating layer IL3 disposed on the second active layer AL2 are disposed on different layers (Fig. 6; [0030 -0055], [0078-0108]).

MPEP2143A sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness

In the instant case, the examiner makes the following findings:

(1) Choi, Yamazaki and Lim references included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 

(3) One of ordinary skill in the semiconductor art would have recognized that the results of the combination were predictable, because the devices of Choi, Yamazaki and Lim successfully function; and
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.

In re Claim 13, Choi taken with Yamazaki and Lim discloses the display device of claim 12, wherein the oxide semiconductor of the first active layer comprises at least one of indium (In), gallium (Ga), zinc (Zn), tin (Sn) and hafnium (Hf) (Yamazaki: [0110-0114]).
In re Claim 14, Choi taken with Yamazaki and Lim discloses the display device of claim 13, wherein the oxide semiconductor of each of the first oxide layer and the second active layer comprises at least one of indium (In), gallium (Ga), zinc (Zn), tin (Sn) and hafnium (Hf) (Yamazaki: [0110-0114]).
In re Claim 15, Choi taken with Yamazaki and Lim discloses the display device of claim 12, wherein the second gate insulating layer IL3 (Lim: Fig. 6) is disposed above the first gate insulating layer IL1.

In re Claim 17, Choi taken with Yamazaki and Lim discloses the display device of claim 12, wherein the driving transistor DT (Choi: Figs. 2-4) being substituted with Yamazaki’s transistor (of Figs. 1) comprises a first gate electrode 61 disposed on the first oxide layer 60 and overlapping the first active layer 55 in a thickness direction (Yamazaki: Figs. 1), and the switching transistor T2 (Choi: Figs. 3 and 4) comprises a second gate electrode 301a disposed on the second gate insulating layer 311 and overlapping the second active layer 303a in the thickness direction.
In re Claim 18, Choi taken with Yamazaki and Lim discloses the display device of claim 17, wherein the driving transistor DT (Choi: Figs. 2-4) comprises: a first source electrode 307e  in contact with a side of the first active layer 303a through a first contact hole 313a penetrating through a passivation layer 312 disposed on the first active layer 303a; and a first drain electrode 307a in contact with another side of the first active layer 303a through a second contact hole 313b penetrating through the passivation layer 312.
In re Claim 19, Choi taken with Yamazaki and Lim discloses the display device of claim 18, wherein the switching transistor T2 (Choi: Figs. 2-4) comprises: a second source electrode (not shown in Figs, [0081]) in contact with a side of the second active layer 303c through a third contact hole penetrating through an interlayer insulating layer 313 disposed on the second active layer 303c; and a second drain electrode in contact with another side of the second active layer 303c through a fourth contact hole penetrating through the interlayer insulating layer 313 (Choi: Figs. 2-4; [0072 – 0086]).
Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893